PER CURIAM.
Judgment and order reversed, and new trial granted, costs to abide the event, because of error in the charge in the case to the effect that the jury could consider the public offices' which the plaintiff had held in determining the question as to whether he was presenting and asserting against the defendants a false and padded bill. The holding of public office, being in itself no proof of the correctness of a claim in suit, could not lawfully be considered by the jury in determining that question.